Case 3:16-cv-01248-MMH-PDB Document 86 Filed 07/21/19 Page 1 of 8 PageID 867



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA



 UNITED STATES OF AMERICA,              )
                                        )                Case No. 3:16-cv-01248-MMH-PDB
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 ROBERT SCHOENFELD, a distributee of    )
 the ESTATE OF STEVEN SCHOENFELD,       )
                                        )
          Defendant.                    )
 _______________________________________)

                    UNITED STATES’ OBJECTION TO DEFENDANT’S
                     SUPPLEMENT AND PROPOSED WITNESS LIST

        The United States objects to Defendant’s “Supplementation of Initial Disclosures” filed

on July 17, 2019. Dkt. No. 85. It is inappropriate to file discovery with the court and, in any

event, discovery closed over 7 months ago. See McIntosh v. Gauthier, No. 5:03-CV-442-OC-

10GRJ, 2005 WL 8159842, at *3 (M.D. Fla. May 4, 2005) (Federal Rule of Civil Procedure 26

and Local Rule 3.03(c) “do not contemplate the filing of discovery with the Court.”); Dkt. No. 63

(setting December 11, 2018 as “the final date discovery shall be completed”) (emphasis in

original).

        Defendant filed his Supplement with the Court because he intends to call Susan Brubaker

as a trial witness. The United States first learned of Defendant’s intent to use testimony from Ms.

Brubaker and six other previously undisclosed individuals (Stephen Mangine, Jeffrey Hoadley,

Terrance Grogan, Paul Healy, R. Kellen Bryant, and Kenneth Chatham) on July 15, 2019, when




                                                 1
Case 3:16-cv-01248-MMH-PDB Document 86 Filed 07/21/19 Page 2 of 8 PageID 868



the parties exchanged their proposed witness lists as required by Local Rule 3.06(b)(4).1 The

United States objects to the inclusion of three witnesses on Defendant’s witness list—Ms.

Brubaker, Mr. Grogan, and Mr. Chatham—and seeks their exclusion pursuant to Federal Rule of

Civil Procedure 37(c) as a necessary consequence of Defendant’s failure to disclose them in his

initial disclosures, his response to an on-point interrogatory, or any timely discovery

supplementation.2

                                 Defendant’s Failure to Disclose

       Defendant failed to disclose over half (seven out of 12) of his listed witnesses during

discovery in violation of the Federal Rules of Civil Procedure. Compare Def.’s Initial

Disclosures, Exhibit A, with Def.’s Witness List, Exhibit B. Defendant did not identify these

seven individuals as persons in possession of discoverable information that Defendant might use

to support his defense as required by Fed. R. Civ. P. 26(a)(1)(A). Nor did Defendant supplement

his disclosures during discovery to identify them as required by Fed. R. Civ. P. 26(e)(1).3

       The United States took the extra step of confirming the accuracy of Defendant’s initial

disclosures with an interrogatory asking him to identify “every person with knowledge




1
 It is unclear why Defendant’s Supplemental Initial Disclosures only identifies Ms. Brubaker.
Because Defendant’s proposed witness list contains other undisclosed individuals, the United
States files this objection in regards to multiple witnesses on Defendant’s list whom he failed to
disclose in discovery.
2
  Because Defendant improperly filed this Supplemental Initial Disclosure, thus bringing it to the
Court’s attention, the United States believes it needs to respond. Further, because the deadline
for filing motions in limine has passed, the United States is filing this as an objection.
3
  By extension of that failure, Defendant never disclosed their contact information as required for
initial disclosures, Fed. R. Civ. P. 26(a)(1)(A), and pretrial disclosures, Fed. R. Civ. P.
26(a)(3)(A). Nor did Defendant provide their addresses as required by Local Rule 3.06(b)(4)
when he belatedly disclosed them to the United States on July 15, 2019.


                                                 2
Case 3:16-cv-01248-MMH-PDB Document 86 Filed 07/21/19 Page 3 of 8 PageID 869



concerning any facts that support” any and all defenses he intended to assert in this case. See

Exhibit C, at 1. Defendant did not identify Ms. Brubaker, Mr. Grogan, or Mr. Chatham in

response.4 He did not indicate they had knowledge concerning any of his defenses, including the

primary defense he intends to mount at trial: that Steven Schoenfeld’s failure to file an FBAR

was not willful. Id. at 1-2. Defendant never supplemented his interrogatory response to correct

these omissions.

       The United States independently identified and deposed Mr. Mangine, Mr. Hoadley, Mr.

Healy, and Mr. Bryant during discovery. The scope and subject of their depositions may have

varied, and additional discovery may have been taken, if Defendant had disclosed them pursuant

to Rule 26. However, because Mr. Magine, Mr. Hoadley, Mr. Healy, and Mr. Bryant were

deposed and subpoenaed as trial witnesses for the United States, any harm is likely minimal.

Accordingly, the United States is not objecting to Defendant calling them as witnesses at trial.

The same is not true of Ms. Brubaker, Mr. Grogan, and Mr. Chatham.

                   Susan Brubaker, Terrance Grogan, and Kenneth Chatham

       During the United States’ deposition of Dr. Ana Jorquera, undersigned counsel learned

that a woman named Susan Brubaker accompanied Steven Schoenfeld to some of his doctor’s

visits. Undersigned counsel endeavored to locate and contact Ms. Brubaker to learn more. Ms.

Brubaker told undersigned over the phone that she was in a long-term romantic relationship with

Steven’s son, the Defendant in this action, Robert Schoenfeld. In light of her close connection to

Defendant, undersigned counsel concluded Ms. Brubaker would not be a helpful witness for the

United States. Because Defendant had not identified Ms. Brubaker as one of his potential




4
 Defendant listed Stephen Mangine and Jeff Hoadley in his interrogatory response. For this and
other reasons, the United States is not moving to exclude them.
                                                 3
Case 3:16-cv-01248-MMH-PDB Document 86 Filed 07/21/19 Page 4 of 8 PageID 870



witnesses, undersigned counsel concluded that formal discovery from, or about, Ms. Brubaker

was unnecessary.

       Similarly, undersigned counsel identified Terrance Grogan’s name in a document

acquired from Defendant: Steven Schoenfeld’s will. Undersigned counsel contacted Mr. Grogan

to learn more about his relationship with Steven Schoenfeld. Mr. Grogan told undersigned

counsel over the phone that he was a long-time friend of Robert Schoenfeld. Again, in light of

his close connection to Defendant, undersigned counsel concluded Mr. Grogan would not be a

helpful witness for the United States. Because Defendant had not identified Mr. Grogan as one of

his potential witnesses, undersigned counsel concluded that formal discovery from, or about, Mr.

Grogan was unnecessary.

       If Defendant had disclosed Ms. Brubaker and Mr. Grogan as witnesses on whom he

intended to rely, the United States would have taken their depositions, and possibly subpoenaed

documents from them and made formal discovery requests to Defendant about them. Defendant,

however, never disclosed them during discovery, either as part of his initial disclosures or in

response to the United States’ interrogatory. Nor did Defendant take Ms. Brubaker’s and Mr.

Grogan’s deposition himself, in which case counsel for the United States would have been

present and able to ask questions. The United States took these omissions as an assurance that its

discovery resources were best directed elsewhere.

       Kenneth Chatham is an employee of the Internal Revenue Service who played a role in

the administrative examinations of Steven Schoenfeld. Defendant was aware of Mr. Chatham’s

role before this suit was filed. Records turned over by Defendant during discovery show Steven

Schoenfeld’s representatives corresponded with Mr. Chatham. Since the IRS’s administrative

actions are irrelevant to this de novo proceeding, and because Defendant did not identify Mr.



                                                 4
Case 3:16-cv-01248-MMH-PDB Document 86 Filed 07/21/19 Page 5 of 8 PageID 871



Chatham as a potential witness, undersigned counsel did not focus any discovery resources on

him. Nor did Defendant take Mr. Chatham’s deposition himself, in which case counsel for the

United States would have been present and able to ask questions.

    Ms. Brubaker, Mr. Grogan, and Mr. Chatham Should Be Excluded from Testifying
                       Because of Defendant’s Discovery Abuses

       The United States first learned of Defendant’s intention to call Ms. Brubaker, Mr.

Grogan, and Mr. Chatham on July 15, 2019: more than seven months after discovery closed and

less than one month before trial. Federal Rule of Civil Procedure 37(c)(1) provides for the

exclusion at trial of any witnesses or information not disclosed pursuant to Rule 26(a) or (e)

unless non-disclosure was substantially justified or harmless. Fed. R. Civ. P. 37(c). Neither

exception is present in this case.

       Defendant has not justified his omissions. See Fed. R. Civ. P. 37(c); Mitchell v. Ford

Motor Co., 318 F. App’x 821, 824 (11th Cir. 2009) (“The burden of establishing that a failure to

disclose was substantially justified or harmless rests on the nondisclosing party.”) (quoting

Leathers v. Pfizer, Inc., 233 F.R.D. 687, 697 (N.D. Ga. 2006)); see also Fabrica Italiana

Lavorazione Materie Organiche, S.A.S. v. Kaiser Aluminum & Chem. Corp., 684 F.2d 776, 780

(11th Cir. 1982) (upholding exclusion of witness in “the absence of any credible explanation for

not making prior disclosure”). Nor could he. Ms. Brubaker was Defendant’s girlfriend and Mr.

Grogan was his long-time friend. Defendant knew exactly what they could and would say.

Moreover, Defendant knew of people with whom he interacted at the administrative level,

including Mr. Chatham, since well before this suit was filed.

       Nor does Defendant posit that his failure was harmless. Cf. Home Design Servs., Inc. v.

Hibiscus Homes of Fla., Inc., No. 603-CV-1860-ORL-19KRS, 2005 WL 2465020, at *2 (M.D.

Fla. Oct. 6, 2005) (“Failure to timely make the required expert witness disclosures is harmless

                                                 5
Case 3:16-cv-01248-MMH-PDB Document 86 Filed 07/21/19 Page 6 of 8 PageID 872



when the party entitled to the disclosure suffers no prejudice.”). The United States will be

severely prejudiced if Defendant is permitted to call individuals to testify when the United States

took no discovery from, or about, them based on Defendant’s initial disclosures and

interrogatory response failing to identify them as people playing a role in this suit. At this late

date, Defendant’s disclosure of Ms. Brubaker, Mr. Grogan, and Mr. Chatham is effectively

meaningless. Discovery has long since passed, and trial is upon us.

       Instead, Defendant remarkably argues no Rule 26 violation has occurred. Dkt. No. 85. He

claims he has no duty to supplement because counsel for the United States independently learned

of Ms. Brubaker.5 This argument is untenable for two reasons. First, it overlooks what the

Federal Rules of Civil Procedure require. Under Rule 26, parties must exchange the names and

contact information of every individual with discoverable information they might use to support

their claims or defenses in an action. Fed. R. Civ. P. 26(a)(1)(A). Parties have an ongoing

obligation to supplement and correct those initial disclosures as well as their other discovery

responses, including interrogatory responses, throughout discovery in a timely manner. Fed. R.

Civ. P. 26(e)(1).

       While it is true that the United States independently identified Ms. Brubaker, Mr.

Grogan, and other individuals during discovery, the United States did not know that Defendant

planned to use them in support of his defense. Without that vital information—linking Ms.

Brubaker, Mr. Grogan, and Mr. Chatham to Defendant’s case—the United States had no reason

to know that they warranted formal discovery. See Nance v. Ricoh Elecs., Inc., 381 F. App’x

919, 923 (11th Cir. 2010) (upholding exclusion of plaintiff’s undisclosed witnesses despite the




5
 Defendant’s supplemental initial disclosures do not mention Mr. Grogan, Mr. Chatham, or the
other four witnesses whom Defendant failed to disclose. It is unclear why.
                                                  6
Case 3:16-cv-01248-MMH-PDB Document 86 Filed 07/21/19 Page 7 of 8 PageID 873



fact that they were persons with whom the defendant was already familiar); cf. Indus. Eng’g &

Dev., Inc. v. Static Control Components, Inc., No. 8:12-CV-691-T-24-MAP, 2014 WL 4983833,

at *3 (M.D. Fla. Oct. 6, 2014) (finding exclusion unwarranted where pleadings showed

undisclosed witness was known to all parties, the witness appeared as plaintiff’s representative at

several depositions, the witness was central to defendant’s own allegations, and plaintiff

supplemented its disclosures to list the witness at the end of discovery). Defendant’s

interrogatory response reinforced the idea that the United States should focus discovery

elsewhere. He specifically omitted Ms. Brubaker, Mr. Grogan, and Mr. Chatham from his

response to the United States’ interrogatory seeking to confirm the identities of all possible

witnesses in this case.

       Second and relatedly, Defendant’s argument undermines the purpose of the Federal Rules

of Civil Procedure. See Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1546–47 (11th

Cir. 1985) (“The law’s basic presumption is that the public is entitled to every person’s evidence.

. . . The Federal Rules of Civil Procedure strongly favor full discovery whenever possible.”);

Coles v. Perry, 217 F.R.D. 1, 4 (D.D.C. 2003) (finding the “very purpose of [Rule 26] is

nullified” when a new disclosure is made after discovery has ended). Rule 26 confers on us an

affirmative duty to share information. It is designed to prevent unfair surprise at trial and to allow

parties the full opportunity to explore each other’s positions. Moss v. GEICO Indem. Co., No.

5:10-CV-104-OC-10TBS, 2012 WL 682450, at *1 (M.D. Fla. Mar. 2, 2012) (“The scope

of discovery is broad ‘in order to provide parties with information essential to the proper

litigation of all relevant facts, to eliminate surprise and to promote settlement.’”) (quoting Coker

v. Duke & Co., Inc., 177 F.R.D. 682, 685 (M.D. Ala.1998)). It prevents witnesses from “lying in

wait” until the last minute, thereby denying the opposing side of the opportunity to depose them



                                                  7
Case 3:16-cv-01248-MMH-PDB Document 86 Filed 07/21/19 Page 8 of 8 PageID 874



and seek discovery based on their testimony. See Minebea Co. v. Papst, 231 F.R.D. 3, 6 (D.D.C.

2005) (focusing on required disclosures for expert witnesses). Federal litigants cannot sit back,

suppress information, and wait to see what the opposing side uncovers. Defendant should not be

permitted to rely at trial on witnesses he withheld during discovery.

       WHEREFORE, the United States objects to Defendant’s inclusion of undisclosed

individuals on his proposed witness list and respectfully requests that the Court exclude Susan

Brubaker, Terrance Grogan, and Kenneth Chatham from testifying at trial pursuant to Federal

Rule of Civil Procedure 37(c).

Dated: July 21, 2019

                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General
                                              Tax Division

                                              /s/ Kari A.R. Powell
                                              KARI A.R. POWELL
                                              ROBERT S. SILVERBLATT
                                              Trial Attorneys, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 14198
                                              Washington, D.C. 20044
                                              202-514-6068 (v)
                                              202-514-4963 (f)
                                              Kari.Powell@usdoj.gov
                                              Robert.S.Silverblatt@usdoj.gov



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing has been electronically filed this 21nd day of
July, 2019 with the Court via CM/ECF, which will serve an electronic copy on all counsel of
record.

                                                     s/ Kari A.R. Powell
                                                     KARI A.R. POWELL
                                                     Trial Attorney



                                                 8
